Citation Nr: 1529259	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs VA) Regional Office (RO) in St Paul Minnesota.  In March 2009, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran also participated in a local hearing before a Decision Review Officer in February 2008.  A transcript of the hearing is associated with the claims file.

In May 2009 and May 2011, the Board remanded the case for additional development.  In a January 2012 decision the Board denied entitlement to service connection for a psychiatric disability, claimed as depression.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In July 2013, the Court issued a memorandum decision and vacated the January 2012 decision.  In March 2014, the Board remanded the Veteran's claim for development in compliance with the memorandum decision.  The case has been returned to the Board for review.

In September 2014, VA received a statement from the Veteran's appointed representative notifying VA of the intention to withdraw representation.  However, the request to withdraw representation was received after the appeal was certified to the Board in 2009.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  38 C.F.R. § 20.608 also indicates the motion should be filed with the Office of the Senior Deputy Vice Chairman.  To date, no such motion has been received by VA.  Accordingly, no change in representation is recognized.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the March 2014 remand, the RO requested a copy of the first page of the September 1988 medical report from the National Personnel Records Center (NPRC).  A February 2015 response from the NPRC indicates, by way of a PIES report from June 2011 (which had not been associated with the claims file), that all service treatment records were provided to the RO in 2007; thus, the NPRC responded that the first page of the September 1988 medical report was not available.  However, review of the record does not show that the Veteran was notified of the unavailability of his September 1988 service treatment record, or otherwise informed of the alternative evidence that he might submit in its stead.  Accordingly, the Veteran should be provided such notice.  38 C.F.R. § 3.159(e).

Also, service connection for a TBI was awarded in July 2014.  In a September 2014 statement, the Veteran indicated his belief that his depression may be secondary to his service-connected TBI.  

In a May 2015 VA opinion, the VA examiner concluded that the Veteran's "mental health symptoms" were not "proximately due to or the result of the Veteran's service connected" TBI.  In support of the opinion, the examiner relied upon a supposed March 2009 decision by the Board which "determined the Veteran's depression was not related to his TBI."  Although the Veteran's psychiatric history was then referred to generally, no additional rationale for the opinion was provided.  Initially, the Board observes that the VA examiner did not address the possibility that the Veteran's depression may have been aggravated by his service-connected TBI.  Further, the Board did not issue a decision in March 2009; it did issue a remand in May 2009, but did not determine whether the Veteran's depression was related to his TBI.  Accordingly, the May 2015 VA examination is based upon inaccurate factual information and fails to provide the opinions necessary with supporting rationale.  Therefore, another VA examination is necessary to determine whether the Veteran's depression was caused or aggravated by his service-connected TBI.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Additionally, in January 2014, the Veteran raised the issue of entitlement to service connection for PTSD.  Although it was filed as a separate claim, the Board finds it to be encompassed within his original claim for entitlement to service connection for a psychiatric disability.  Accordingly, the VA examiner should provide an opinion as to the existence and etiology of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran and his representative with a proper notice that the first page of his September 1988 medical examination is unavailable.  The notice must include (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of all diagnosed psychiatric disabilities.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must respond to the following:

*Identify all psychiatric disabilities demonstrated of record since service, even if resolved, as well as all psychiatric disabilities demonstrated on current clinical examination.

*State whether it is at least as likely as not (i.e., a 50 percent probability or more) that any current psychiatric disability, to include depression, was caused or aggravated by the Veteran's service-connected TBI.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

*Regarding PTSD, if a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any the claimed in-service stressor of an in-service motor vehicle accident is sufficient to have caused PTSD, and whether it is at least as likely as not that the reported stressor caused the Veteran's PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim must be re-adjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




